Citation Nr: 0835368	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  02-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a disability of the 
left upper extremity manifested by complaints of weakness, 
numbness, and decreased sensation.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to August 
1983.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal was denied by Board decision in February 2007.  
The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court), and the Court vacated 
the February 2007 Board decision by Order dated in May 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims entitlement to service connection for left 
upper extremity manifested by complaints of weakness, 
numbness, and decreased sensation.  

The veteran entered service in February 1982 with deformity 
to the chest wall from pre-service fracture to ribs.  Service 
medical records reflect that in August 1982, the veteran 
complained that he hurt his left shoulder four days prior 
after lifting weights.  The examiner noted the separation of 
the sternochondral, and the impression was muscle strain.  A 
service medical record dated two days later reflects 
complaints of pain across chest and shoulder blades on the 
left.  He had full range of motion, strength was within 
normal limits, thoracic spine was within normal limits, and 
there was no scapular abnormality.  He had deformity left 
sternochondral area.  There was no tenderness.  The 
assessment was shoulder/scapular pain.  An October 1982 entry 
reflects a complaint of shoulder pain for one month due to 
the December 1981 incident.  The impression was strain.  In 
April 1983, the veteran complained of chronic pain, left 
anterior chest.  He reported pain on use of left arm.  The 
assessment was pain, left anterior chest.  Another April 1983 
entry reflects painful, popping left anterior pectoral 
region, spontaneously reduces.  The assessment was 
costosternal subluxation.  In May 1983, the veteran 
complained of left clavicular sternal pain.  The assessment 
was muscle strain/overuse left trapezius, and costal 
chondritis.  In June 1983, the veteran sought treatment for 
dislocation and relocation of his left shoulder.  He reported 
a prior history of chronic dislocations and relocations.  He 
reported catching his left arm on a tree branch and his 
shoulder dislocated but spontaneously relocated.  He 
complained of pain in his left shoulder.  The diagnosis was 
chronic dislocation left shoulder.  Another June 1983 entry 
reflects an assessment of recurrent left costosternal 
subluxation.  A July 1983 entry reflects that the veteran 
previously dislocated his left sternochondral and appeared to 
be stable.  He had full range of motion of shoulder and no 
atrophy.  

On a Report of Medical History completed by the veteran in 
June 1983 for separation purposes, he checked the 'Yes' box 
with regard to 'shortness of breath,' 'pain or pressure in 
chest,' bone, joint or other deformity,' 'painful or 'trick' 
shoulder or elbow' and 'recurrent back pain.'  The examiner 
noted the veteran's pre-existing injuries, and stated that he 
had since had recurrent costosterno subluxation with 
complaints of spontaneous reduction.  An examination 
performed for separation purposes in June 1983 reflects that 
his upper extremities were clinically evaluated as normal.  
With regard to the lungs and chest, the examiner noted that 
the left sternoclavicular joint was prominent and tender to 
palpation.  The examiner diagnosed recurrent left 
sternoclavicular subluxation.

In June 2003, a VA examiner, T.K., reviewed the veteran's 
claims folder with regard to etiology of the veteran's 
claimed left upper extremity numbness.  At that time, the 
veteran had been hospitalized for unrelated disability, and 
was unable to attend a VA examination.  Without examining the 
veteran, the examiner could not determine the etiology of his 
current paralysis and numbness, but what was described by the 
veteran seemed like he may have cervical radiculopathy.  The 
examiner could find no association of that with things that 
had been reported in service records.  The veteran had not 
described recurrent dislocations of the left shoulder at the 
current time.  He was not describing gastrosternal 
subluxations at the present time.  He had no symptoms that 
would be expected to be associated with a rib fracture at the 
current time.  The examiner also noted that the veteran also 
had a contusion of his chest, back, and abdomen at the time 
of the left rib fracture.  There was bilateral pneumothorax, 
but all those injuries seemed to have healed very well.

In March 2005, the veteran underwent a VA examination with 
the June 2003 examiner.  The examiner provided a detailed 
review of the veteran's pre-service December 1981 accident 
and treatment, and service medical records which referenced 
the veteran's separation of the sternochondral junction.  The 
examiner opined that the current symptoms of left upper 
extremity weakness/numbness were not caused by the one-time 
episode of weightlifting or any other incident during 
service.  The examiner also commented that there was not even 
an aggravation of his sternocostal injury.  He had had that 
pain on a chronic basis ever since his December 1981 fall.  
The veteran currently reported no symptoms related to the 
left shoulder, such as pain.  He had normal range of motion.  
The clinical examination of the left shoulder was negative 
for any observable pathology.  Impingement test was negative.  
There was no local tenderness over the shoulder joint, AC 
joint, or over the bursa areas.  Motions of the left shoulder 
were pain-free.  The examiner was unable to establish a 
casual connection between his current symptoms of the left 
upper extremity/shoulder to any episode or general uses 
during the time of service.

Per the May 2008 Joint Motion for Remand, it is contended 
that in rendering an etiological opinion the VA examiner did 
not adequately discuss and consider the veteran's service 
medical records dated from January to July 1983, which 
reflected recurrent dislocation of his left shoulder.  
Additionally, it is contended that the VA examiner did not 
provide adequate rationale for the conclusion that the 
veteran's left upper extremity weakness is not related to 
service.  Thus, the VA examiner should conduct another review 
of the entirety of the claims folder, to include the service 
medical records, and provide an addendum opinion as to the 
etiology of the veteran's claimed disability.  In the event 
the VA examiner is unavailable to provide an addendum 
opinion, the veteran should be afforded a new VA examination 
to assess the nature and etiology of his claimed disability.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination with the same examiner who 
conducted the March 2005 VA examination 
(T.K.), to provide an addendum opinion as 
to the nature and etiology of the 
veteran's claimed disability of the left 
upper extremity manifested by complaints 
of weakness, numbness, and decreased 
sensation.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file, to include all 
of the service medical records, and 
examining the veteran, the examiner 
should opine as to the following:

(a)  Clearly list all current 
disabilities of the left upper extremity; 

(b)  If applicable, did any pre-existing 
left upper extremity disability undergo 
an increase in disability during service, 
and, if so, was the increase in 
disability due to the natural progress of 
the disease;

(c)  Is it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current left upper extremity 
disability is due to service or any 
incident therein. 

The examiner's responses should include a 
detailed discussion of all of the service 
medical records, to include records dated 
from January to July 1983.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so indicate.

2.  In the event the March 2005 VA 
examiner (T.K.) is unavailable to provide 
an addendum opinion, the veteran should 
be scheduled for a VA examination with an 
appropriate specialist to provide an 
opinion as to the nature and etiology of 
the veteran's claimed disability of the 
left upper extremity manifested by 
complaints of weakness, numbness, and 
decreased sensation.  It is imperative 
that the claims file be made available to 
the examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file, to include all 
of the service medical records, and 
examining the veteran, the examiner 
should opine as to the following:

(a)  Clearly list all current 
disabilities of the left upper extremity; 

(b)  If applicable, did any pre-existing 
left upper extremity disability undergo 
an increase in disability during service, 
and, if so, was the increase in 
disability due to the natural progress of 
the disease;

(c)  Is it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current left upper extremity 
disability was due to service or any 
incident therein. 

The examiner's responses should include a 
detailed discussion of all of the service 
medical records, to include records dated 
from January to July 1983.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so indicate.

3.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issue of entitlement to 
service connection.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




